UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam International Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2008 Date of reporting period: September 30, 2007 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 9/30/07 (Unaudited) COMMON STOCKS (99.5%)(a) Shares Value Australia (1.5%) AXS Asia Pacific Holdings, Ltd. 384,010 $2,653,081 Babcock & Brown Wind Partners 367,095 594,511 Babcock & Brown Wind Partners 144A 2,631 4,261 BHP Billiton, Ltd. 458,600 18,047,295 Macquarie Airports 579,593 2,234,821 Macquarie Bank, Ltd. 709,334 52,841,895 Macquarie Infrastructure Group 312,288 871,646 National Australia Bank, Ltd. 53,573 1,885,387 QBE Insurance Group, Ltd. 227,968 6,824,348 St. George Bank, Ltd. 52,009 1,631,474 Telstra Corp., Ltd. 127,416 492,650 Westfield Group 178,548 3,433,954 Westpac Banking Corp. 612,110 15,462,101 Woolworths, Ltd. 57,859 1,524,129 Austria (0.8%) Immoeast AG (NON) 104,407 1,138,195 Telekom Austria AG 2,088,089 54,673,718 Belgium (1.1%) Delhaize Group 763,253 73,186,559 InBev NV 44,234 4,011,748 UCB SA 39,849 2,352,889 Brazil (0.2%) Acucar Guarani SA (NON) 22,700 136,299 Acucar Guarani SA 144A (NON) 133,400 800,983 All America Latina Logistica SA 71,100 1,012,942 Banco do Brasil SA 51,100 861,615 Brasil Telecom SA (Preference) 14,776 139,533 Companhia Vale do Rio Doce (CVRD) ADR 92,786 3,148,229 Kroton Educacional SA (NON) 4,800 105,459 Kroton Educacional SA 144A (NON) 29,500 648,130 Lojas Americanas SA (Preference) 83,300 827,544 Marfig Frigorificos e Comercio de Aliementos SA (NON) 61,300 635,753 Marfig Frigorificos e Comercio de Aliementos SA 144A (NON) 39,300 407,587 Petroleo Brasileiro SA ADR 27,778 2,097,239 Unibanco-Uniao de Bancos Brasileiros SA ADR 8,500 1,118,175 Canada (0.4%) Agnico-Eagle Mines, Ltd. 7,000 347,604 Agrium, Inc. 5,100 278,154 Alcan Aluminum, Ltd. 12,965 1,295,064 Astral Media, Inc. 11,300 498,683 Bank of Montreal 20,099 1,315,115 Bank of Nova Scotia 10,970 576,991 Barrick Gold Corp. 15,054 605,403 Brookfield Properties Corp. 15,705 390,491 CAE, Inc. 24,300 327,539 Canadian Imperial Bank of Commerce 17,034 1,703,743 Canadian Natural Resources, Ltd. 10,850 825,273 Canadian Pacific Railway, Ltd. 5,129 361,415 Canadian Tire Corp., Ltd. Class A 4,200 335,569 CGI Group, Inc. (NON) 79,300 909,228 Enbridge, Inc. 10,000 366,821 EnCana Corp. 23,760 1,470,948 Finning International, Inc. 29,728 959,412 First Quantum Minerals, Ltd. 6,759 664,061 Husky Energy, Inc. 18,202 759,486 Imperial Oil, Ltd. (Toronto Exchange) 24,619 1,221,533 Industrial Alliance Insurance and Financial Services, Inc. 14,400 565,331 Inmet Mining Corp. 3,374 338,793 Linamar Corp. 28,200 725,297 Magna International, Inc. Class A 7,728 746,428 Manitoba Telecom Services, Inc. 11,132 542,368 Manulife Financial Corp. 19,487 804,471 National Bank of Canada 17,142 940,446 Nexen, Inc. 8,200 250,854 Petro-Canada 24,141 1,386,880 Research in Motion, Ltd. (NON) 5,785 569,241 Royal Bank of Canada 15,611 865,095 Saputo, Inc. 17,796 942,289 Sun Life Financial Services of Canada, Inc. 12,900 677,854 Suncor Energy, Inc. 2,441 232,109 Talisman Energy, Inc. Teck Cominco, Ltd. Class B Thompson Creek Metals, Co., Inc. (NON) TransCanada Corp. TSX Group, Inc. Yamana Gold, Inc. China (1.1%) China Petroleum & Chemical Corp. China Petroleum & Chemical Corp. ADR China Shenhua Energy Co., Ltd. Dongfeng Motor Group Co., Ltd. Guangzhou R&F Properties Co., Ltd. Industrial & Commercial Bank of China PetroChina Co., Ltd. PetroChina Co., Ltd. ADR Ping An Insurance (Group) Co., of China, Ltd. Weiqiao Textile Co. Denmark (%) Genmab A/S (NON) Egypt (%) Telecom Egypt Finland (1.7%) Metso Corp. Nokia OYJ France (9.0%) Air France-KLM Alcatel SA Alstom Axa SA BNP Paribas SA Bouygues SA EDF Energies Nouvelles SA Electricite de France France Telecom SA Lafarge SA Pinault-Printemps-Redoute SA Renault SA Sanofi-Aventis Schneider Electric SA Sodexho Alliance SA Suez SA Total SA Germany (10.6%) Adidas-Salomon AG Allianz SE BASF AG Bayerische Motoren Werke (BMW) AG Beiersdorf AG Commerzbank AG Continental AG DaimlerChrysler AG Deutsche Telekom AG E.On AG MAN AG Merck KGaA Merck KGaA 144A (NON) Praktiker Bau- und Heimwerkermaerkte AG RWE AG Salzgitter AG Siemens AG ThyssenKrupp AG Tognum AG (NON) Tognum AG 144A (NON) Greece (2.8%) Coca-Cola Hellenic Bottling Co., SA Cosmote Mobile Communications SA EFG Eurobank Ergasias Hellenic Telecommunication Organization (OTE) SA National Bank of Greece SA Hong Kong (0.7%) BOC Hong Kong Holdings, Ltd. China Mobile, Ltd. China Mobile, Ltd. ADR China Resources Power Holdings Co. Esprit Holdings, Ltd. Great Eagle Holdings, Ltd. R Hong Kong Exchanges and Clearing, Ltd. Hutchinson Telecommunications International, Ltd. Wharf (Holdings), Ltd. India (0.1%) Bharti Airtel, Ltd. (NON) Housing Development Finance Corp. Satyam Computer Services., Ltd. Indonesia (%) International Nickel Indonesia Tbk PT PT Telekomunikasi Ireland (1.7%) Allied Irish Banks PLC CRH PLC Experian Group, Ltd. Experian Group, Ltd. 144A Smurfit Kappa PLC (NON) Smurfit Kappa PLC 144A (NON) Israel (%) Teva Pharmaceutical Industries, Ltd. ADR Italy (3.3%) Buzzi Unicem SpA Enel SpA Parmalat SpA Saipem SpA Saras SpA UniCredito Italiano SpA Japan (21.2%) Advantest Corp. Aeon Co., Ltd. Aeon Co., Ltd. 144A Astellas Pharma, Inc. Canon, Inc. Chiyoda Corp. Chubu Electric Power, Inc. Credit Saison Co., Ltd. Daiichi Sankyo Co., Ltd. Daikin Industries, Ltd. Daito Trust Construction Co., Ltd. Denso Corp. Dowa Mining Co., Ltd. East Japan Railway Co. Electric Power Development Co. Fanuc, Ltd. Fuji Photo Film Cos., Ltd. Fuji Television Network, Inc. Glory, Ltd. Hogy Medical Co., Ltd. Honda Motor Co., Ltd. Japan Tobacco, Inc. JFE Holdings, Inc. Kansai Electric Power, Inc. KDDI Corp. Komatsu, Ltd. Konica Corp. Kubota Corp. Kyushu Electric Power Co., Inc. Lawson, Inc. Matsushita Electric Industrial Co., Ltd. Micronics Japan Co., Ltd. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. (AFF) (F) Mitsui & Co., Ltd. Mitsui Fudosan Co., Ltd. Mitsui O.S.K. Lines, Ltd. Mizuho Financial Group, Inc. NET One Systems Co., Ltd. Nintendo Co., Ltd. Nippon Electric Glass Co., Ltd. Nippon Mining Holdings, Inc. Nippon Steel Corp. Nippon Telegraph & Telephone (NTT) Corp. Nissan Motor Co., Ltd. Nomura Securities Co., Ltd. NSK, Ltd. NTT DoCoMo, Inc. Obic Co., Ltd. Omron Corp. Ono Pharmaceutical Co., Ltd. Onward Kashiyama Co., Ltd. ORIX Corp. Osaka Gas Co., Ltd. Rohm Co., Ltd. Shinko Electric Industries Sony Corp. Sumitomo Electric Industries, Ltd. Sumitomo Mitsui Banking Corp. Suzuken Co., Ltd. Suzuki Motor Corp. Terumo Corp. Tokyo Electric Power Co. Tokyo Gas Co., Ltd. Toshiba Corp. Toyo Suisan Kaisha, Ltd. Toyota Industries Corp. Toyota Motor Corp. Trend Micro, Inc. Urban Corp. Kazakhstan (%) Kazakhstan Kagazy PLC GDR (NON) Malaysia (%) Digi.com Berhad Tenaga Nasional Berhad Zelan Berhad Mexico (0.1%) America Movil SAB de C.V. ADR Ser. L (S) Cemex SA de CV ADR (S) (NON) Desarrolladora Homex SA de CV ADR (NON) Wal-Mart de Mexico SA de CV Ser. V Netherlands (2.7%) Akzo Nobel NV ING Groep NV Koninklijke (Royal) KPN NV TNT NV New Zealand (%) Telecom Corp. of New Zealand, Ltd. Norway (4.3%) DnB Holdings ASA Electromagnetic GeoServices AS (NON) Electromagnetic GeoServices AS 144A (NON) Fred Olsen Energy ASA Orkla ASA Orkla ASA 144A Petroleum Geo-Services ASA Schibsted ASA Statoil ASA Telenor ASA (NON) Philippines (%) Globe Telecom, Inc. Philippine Long Distance Co. Poland (%) Globe Trade Centre SA (NON) Russia (0.8%) Gazprom Lukoil Lukoil ADR MMC Norilsk Nickel ADR Mobile Telesystems ADR TMK OAO 144A GDR Singapore (2.4%) Chartered Semiconductor Manufacturing, Ltd. (NON) DBS Group Holdings, Ltd. SembCorp Industries, Ltd. Singapore Airlines, Ltd. Singapore Exchange, Ltd. Singapore Telecommunications, Ltd. StarHub, Ltd. StarHub, Ltd. 144A South Africa (0.1%) Lewis Group, Ltd. Murray & Roberts Holdings, Ltd. Standard Bank Investment Corp., Ltd. (FWC) South Korea (1.6%) FINETEC Corp. Hyundai Mipo Dockyard Hyundai Steel Co. Korea Investment Holdings Co., Ltd. LG Chemical, Ltd. LG Electronics, Inc. LG Engineering & Construction, Ltd. POSCO S-Oil Corp. Samsung Electronics Co., Ltd. Samsung Electronics Co., Ltd. GDR Samsung Heavy Industries Co., Ltd. Shinhan Financial Group Co., Ltd. Shinhan Financial Group Co., Ltd. ADR SK Energy Co., Ltd. (NON) Spain (4.1%) Banco Bilbao Vizcaya Argentaria SA Banco Santander Central Hispano SA Iberdrola SA Industria de Diseno Textil (Inditex) SA Telefonica SA Sweden (2.8%) Hennes & Mauritz AB Class B Sandvik AB Swedbank AB Telefonaktiebolaget LM Ericsson AB Class B Volvo AB Class B Switzerland (11.1%) ABB, Ltd. Addax Petroleum Corp. Arpida, Ltd. (NON) Basilea Pharmaceutica AG (NON) Basilea Pharmaceutical 144A (NON) Clariant AG (NON) Credit Suisse Group Julius Baer Holding, Ltd. Class B Nestle SA Nobel Biocare Holding AG Novartis AG Roche Holding AG Santhera Pharmaceuticals (NON) Speedel Holding AG (NON) Straumann Holding AG Swisscom AG UBS AG Xstrata PLC (London Exchange) Zurich Financial Services AG Taiwan (0.2%) AU Optronics Corp. Chunghwa Telecom Co., Ltd. Compal Electronics, Inc. Greatek Electronics, Inc. Shin Kong Financial Holding Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Vanguard International Semiconductor Corp. Wistron Corp. Thailand (%) Thai Oil PCL United Arab Emirates (%) Air Arabia (NON) United Kingdom (13.1%) Aggreko PLC BAE Systems PLC Barclays PLC Barratt Developments PLC BAT Industries PLC BHP Billiton PLC 6,209,522 222,245,002 BP PLC 20,118,595 233,506,674 British Sky Broadcasting PLC 275,742 3,919,435 Britvic PLC 986,481 6,516,690 Centrica PLC 626,620 4,876,348 CSR PLC (NON) 350,702 4,615,541 Davis Service Group PLC 246,609 2,700,873 GKN PLC 845,152 6,118,907 GlaxoSmithKline PLC 228,861 6,070,823 HBOS PLC 5,772,864 107,971,919 Kelda Group PLC 83,308 1,468,689 Mecom Group PLC (NON) 1,837,314 3,006,140 Premier Foods PLC 753,137 3,434,904 Prudential PLC 434,977 6,685,456 Punch Taverns PLC 169,437 3,416,811 Reckitt Benckiser PLC 1,943,114 114,134,910 Rio Tinto PLC 156,333 13,518,280 Sage Group (The) PLC 84,427 430,380 Standard Chartered PLC 107,853 3,529,295 Travis Perkins PLC 1,468,328 46,366,688 Vodafone Group PLC 2,345,743 8,467,611 Total common stocks (cost $5,875,669,562) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Fuji Television Network, Inc. Structured Exercise Call Warrants 144A (issued by Merrill Lynch International & Co.) (Japan) 11/23/07 - 131 $263,139 iShares MSCI Emerging Market Index 144A Warrants 10/11/07 - 2,600 393,000 MSCI India Trust USD Structured USD Composite European Style Call Warrants 144A (issued by Merrill Lynch International & Co.) 10/09/07 - 2,649 1,441,040 Total warrants (cost $1,455,419) SHORT-TERM INVESTMENTS (0.6%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 4.50% to 6.49% and due dates ranging from October 1, 2007 to November 27, 2007 (d) $1,995,092 $1,991,880 Putnam Prime Money Market Fund (e) 37,927,130 37,927,130 Total short-term investments (cost $39,919,010) TOTAL INVESTMENTS Total investments (cost $5,917,043,991)(b) FORWARD CURRENCY CONTRACTS TO BUY at 9/30/07 (aggregate face value $1,908,002,131) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Australian Dollar $707,314,083 $675,810,882 10/17/07 $31,503,201 British Pound 654,463,714 645,837,879 12/19/07 8,625,835 Euro 235,090,132 227,595,398 12/19/07 7,494,734 Japanese Yen 185,728,496 184,731,784 11/21/07 996,712 Norwegian Krone 148,450,070 139,905,106 12/19/07 8,544,964 Swiss Franc 35,085,759 34,121,082 12/19/07 964,677 Total FORWARD CURRENCY CONTRACTS TO SELL at 9/30/07 (aggregate face value $1,911,561,114) (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) British Pound $195,923,665 $192,276,141 12/19/07 $(3,647,524) Canadian Dollar 28,006,304 26,328,856 10/17/07 (1,677,448) Euro 313,039,717 303,405,113 12/19/07 (9,634,604) Hong Kong Dollar 64,483,145 64,160,578 11/21/07 (322,567) Japanese Yen 647,292,686 630,242,337 11/21/07 (17,050,349) Norwegian Krone 121,831,807 114,095,139 12/19/07 (7,736,668) Swedish Krona 188,859,879 179,178,930 12/19/07 (9,680,949) Swiss Franc 415,020,341 401,874,020 12/19/07 (13,146,321) Total NOTES (a) Percentages indicated are based on net assets of $7,190,998,889 . (b) The aggregate identified cost on a tax basis is $5,929,267,608, resulting in gross unrealized appreciation and depreciation of $1,472,503,143 and $207,087,091, respectively, or net unrealized appreciation of $1,265,416,052. (NON) Non-income-producing security. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Purchase Sales Dividend Affiliates cost proceeds income Value Mitsubishi UFJ Financial Group, Inc. $ 244,059 $ - $ 47,897 $ 7,729,479 Market values are shown for those securities affiliated at period end. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2007, the value of securities loaned amounted to $1,936,800. The fund received cash collateral of $2,070,760 which is pooled with collateral of other Putnam funds into 52 issues of short-term investments. (F) Is valued at fair value following procedures approved by the Trustees. On September 30, 2007 fair value pricing was also used for certain foreign securities in the portfolio. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $546,753 for the period ended September 30, 2007. During the period ended September 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $523,623,329 and $558,797,803, respectively. (F) Is valued at fair value following procedures approved by the Trustees. (S) Securities on loan, in part or in entirety, at September 30, 2007. At September 30, 2007, liquid assets totaling $4,205,840 have been designated as collateral for open forward commitments and structured notes. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR and GDR after the name of a foreign holding stands for American Depository Receipts and Global Depository Receipts respectively, representing ownership of foreign securities on deposit with a custodian bank. The fund had the following industry concentration greater than 10% at September 30, 2007 (as a percentage of net assets): Banking 12.2% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At September 30, 2007, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, Putnam Fiduciary Trust Company, the fund's transfer agent, began utilizing shareholder systems and systems support provided by DST Systems, Inc. and certain of its affiliates. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam International Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 29, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 29, 2007
